FOSTER, Circuit Judge
(dissenting).
This ease presents two questions both of which I consider to have been wrongfully decided by the majority.
1. The assignment of error sustained was that the District Court erred in rejecting certain material evidence of Dr. Ralph Green, a witness for the United States, in substance as follows, to wit: “That defective mental development is congenital; that imbecility is usually congenital; that in the opinion of the witness, based upon the Army medical record of the veteran Jalee Kaminsky, that Jake Kaminsky was a high grade moron who developed normally to a mental age of about 12 years, and whose mental development thereafter remained stationary.”
This evidence was of doubtful value as tending to show that Kaminsky was totally and permanently disabled before being inducted into the Army and purely cumulative. There was abundant evidence in the record, though disputed, to the same effect.. The undisputed evidence in the record tended to prove that when drafted Kaminsky was 23 years of age, strong physically, and healthy. He had been continuously engaged in a substantially gainful occupation as a salesman. The record leaves no doubt that at the time of his discharge from the Army he was in poor health' and totally and permanently disabled because of his mental condition. Premiums on the policy had been paid, keeping it in force until December 1, 1918, more than two months after his discharge.
The average twelve year old boy is far from being an imbecile and no doubt thousands of such boys are successfully earning a living. It is to be presumed that as a private Kaminsky, though a high-grade moron, could obey simple orders and perform simple duties of a soldier. Before being inducted into the Army he was given a searching physical examination. If he was not mentally and physically fit he ought not to have been enlisted. The presumption is to be indulged that he was mentally and physically sound for the purpose of performing his duties as a soldier. Had the excluded evidence been admitted, there is no doubt in my mind that the jury would have rendered the same verdict. That error, if any, was harmless and did not affect the substantial rights of the parties. To reverse the case simply entails delay to ap-pellees in collecting a just claim and additional expense to the government.
2. The District Court excluded the evidence of Dr. Green on the ground that the *739policy was incontestable from date under the provisions of the Act of July 3, 1930, § 24 (38 USCA § 518). Under the provisions of the said act all policies of war risk insurance theretofore issued were made incontestable from the date of issuance except for fraud, nonpayment of premiums, or on the ground that the applicant was not a member of the military or naval forces of the United States. The section was' made retroactive as of April 6, 1917. It seems that the majority of the court would interpolate another exception into the statute and, in order to accomplish this, the theory is adopted that a defense based on the ground that permanent and total disability of the insured existed before he entered the army is not a contest of the policy. The unsoundness of this theory is demonstrated by merely stating it as the urging of any defense that would defeat a recovery would necessarily be a contest of the policy.
It would further seem that, as a second thought, the majority has adopted the theory that the contest was based on the ground that the policy had lapsed for nonpayment of premiums as appellees had sought to show that Kaminsky was entitled to compensation during his life, which automatically applied to premiums would have kept the policy in force until his death, and this claim had been denied by the Veterans’ Bureau. It is true that this theory of appellees is disclosed by the petition, but it is immaterial that they may have been mistaken in the theory of the case, as the answer admits that the policy was issued conditioned to pay the insured $57.50 per month in the event of his permanent and total disability while the insurance was in force and to pay each of the beneficiaries $28.75 per month in the event of his death. Under the pleadings the District Court was justified in submitting the ease to the jury on the theory that the policy had matured and no further premiums were due if Kaminsky was totally and permanently disabled at the time of his discharge.
The provisions of the act of 1930 are so plain as to hardly require construction, but if they do the committee reports submitting the bill may be looked to for light. Under the terms of the section as originally enacted policies did not become incontestable until six months after issuance. Act June 7, 1924, § 307 (38 USCA § 518). Construing that section the Comptroller General had ruled, in effect, that the existence of permanent and total disability when originally applying for insurance, or reinstatement thereof, might be set up as a defense at any time. See the following eases: Mabry W. Woodall, Jan. 16, 1930, 9 Comp. Gen. 391; Philip McNish, Mar. 9, 1928, 7 Comp. Gen. 551; Marion Artley, Jan. 23, 1929, 8 Comp. Gen. 387. There are other rulings of the Comptroller General to the same effect. The committee reports, Senate Report 1128, and House Report 874, 71st Congress, 2d Session, in practically identical language, say this: “This incontestability would protect contracts where they were not applied for within the time limit required, where the applicant was not in the required state of health, or was permanently and totally disabled prior to the date of application, or for any other reason except those specifically mentioned. It is appreciated that this is a broad provision, but it was felt that it was necessary in order to do justice to the veterans, to place this insurance on a parity with commercial insurance from a stability standpoint, and to overcome decisions of the Comptroller General which practically nullify the section as it now exists.”
There is no doubt in my mind that in enacting the statute Congress intended to prevent metaphysical rulings by bureaucracy and to avoid just such controversies as that herein presented. In my opinion it was clearly the intention of Congress to close the door to any inquiry as to the mental and physical condition of the insured prior to the issuance of the policy of war risk insurance. This conclusion finds support in the well-considered opinion of Hicks v. U. S., 65 F.(2d) 517, decided January 10, 1933, Fourth Circuit, which seems to have been ignored by the majority opinion. The District Court was right in excluding the evidence of Dr. Green under the provisions of the statute and no error resulted therefrom.
For these reasons I respectfully dissent.